Citation Nr: 1206332	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO. 09-50 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a compensable rating for a urethral stricture.

2. Entitlement to a compensable rating for the residuals of a fractured right clavicle.

3. Entitlement to a rating in excess of 10 percent for an adjustment disorder with depressed mood.

4. Entitlement to a rating in excess of 10 percent for the residuals of a fractured left wrist.

5. Entitlement to a compensable rating for folliculitis at the base of the scalp.

6. Entitlement to a compensable rating for the residuals of a fractured pelvis.

7. Entitlement to a compensable rating for impotence related to a fractured pelvis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In the decision, the RO continued noncompensable evaluations for the residuals of a fractured left wrist, folliculitis, the residuals of a fractured pelvis, and impotence; continued a 10 percent evaluation for an adjustment disorder; awarded a 10 percent rating for the residuals of a fractured right clavicle, effective April 14, 2008; and granted service connection for urethral stricture and assigned a noncompensable rating, effective April 14, 2008. The Veteran appealed the assigned ratings.

During the pendency of the appeal, in a November 2009 rating decision, the RO awarded a 10 percent evaluation for the residuals of a fractured left wrist, effective April 14, 2008. Inasmuch as higher ratings are available for this disability, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal. See AB v. Brown, 6 Vet.App. 35, 38 (1993). 

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2010, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU). See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet.App. 447 (2009), Godfrey v. Brown, 7 Vet.App. 398, 409 (1995). In March 2011, the RO deferred the TDIU issue because TDIU is intertwined with the issues on appeal. The pending claim for TDIU is "inextricably intertwined" with the above claims for entitlement to increased ratings for a urethral stricture, residuals of a fractured clavicle, an adjustment disorder, residuals of a fractured wrist, folliculitis, residuals of a fractured pelvis, and impotence, inasmuch as the assigned ratings may impact the adjudication of the TDIU claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Accordingly, the issue of entitlement to a TDIU is REFERRED to the RO for appropriate action.

The issues of entitlement to a compensable rating for the residuals of a fractured pelvis and a compensable rating for impotence related to a fractured pelvis are REMANDED to the RO/Appeals Management Center (AMC). VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1. The Veteran has a slow and weak urine stream which requires intermittent catheterization.

2. The Veteran demonstrates right shoulder forward flexion from 0 to 116 degrees, and from 0 to 134 degrees after repetitive motion; and shoulder abduction from 0 to 104 degrees, and 0 to 110 degrees after repetitive motion. 

3. From April 14, 2008 to March 9, 2010, the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.

4. Beginning March 10, 2010, the Veteran had suicidal ideation, near-continuous depression, and the inability to establish and maintain effective relationships.

5. The Veteran demonstrated objective symptoms of pain on range of motion testing of the left wrist. X-ray evidence revealed a normal wrist.

6. The Veteran has a two inches by one inch hypertrophic scar in the center of the four inches by two inches area affected by folliculitis on the mid posterior neck above the hairline.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent for a urethral stricture are approximated for the entire rating period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a (2011).

2. The criteria for a compensable rating for the orthopedic manifestations of a right shoulder disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3. The criteria for a 50 percent disability rating for an adjustment disorder for the period from April 14, 2008 to March 9, 2010 are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.149, General Rating Formula for Mental Disorders, Diagnostic Code 9440 (2011).

4. The criteria for a 70 percent disability rating for an adjustment disorder beginning March 10, 2010 are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.149, General Rating Formula for Mental Disorders, Diagnostic Code 9440 (2011).

5. The criteria for a rating in excess of 10 percent for a left wrist disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5214 (2011).

6. The criteria for a rating of 10 percent for a hypertrophic scar in the area affected by folliculitis are approximated for the entire rating period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in April 2008 and October 2008 which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates of compensation benefits. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA medical records. Additionally, the Veteran was provided with VA skin diseases examinations in May 2008 and March 2010, VA mental disorders examinations in May 2008 and March 2010, VA joints examinations in May 2008 and March 2010, VA genitourinary examinations in May 2008 and April 2010, and a VA bones examination in May 2008. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 
Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Urethral Stricture

The Veteran's urethral stricture disability is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7518. Diagnostic Code 7518 notes that stricture of the urethra is rated as a voiding dysfunction under 38 C.F.R. § 4.115a, utilizing the General Rating Schedule for Genitourinary System Dysfunctions. The applicable section of the Schedule for voiding dysfunction assigns evaluations based on continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence. A 20 percent rating is assigned when there is required use of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is warranted when there is required use of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is warranted when there is required use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a. 

However, the Board has determined the rating criteria for obstructed voiding under the General Rating Schedule for Genitourinary System Dysfunctions is more appropriate for the Veteran's urethral stricture disability. 38 C.F.R. § 4.115a. Under the obstructed voiding rating criteria, a noncompensable rating is assigned where there is obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year. A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 ss/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every 2 to 3 months. A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

In April 2008, the Veteran sought treatment at a VA urology clinic for complaints of a slow urine stream and difficulty emptying his bladder. He denied dysuria or hematuria. 

May 2008 VA urology treatment notes documented that the Veteran underwent a cystoscopy. Prior to the procedure, the Veteran reported hesitancy and a weak urine stream with spraying. During the procedure, a urethral dilation was performed when the cystoscope encountered a stricture at the distal bulbous urethra. The Veteran was taught to perform the dilation at home and he was instructed to dilate the stricture once per day for two weeks, and after the two week period, he was instructed to keep his stricture patent with in-and-out catheterization.

During a May 2008 VA digestive conditions examination, the Veteran reported he underwent three urethral dilations in 2007 and 2008. He indicated that he had four to six invasive procedures and three to four noninvasive procedures in the past year. He related that since he had a recent cystoscopy and urethral dilation one week previously, he had a good urinary stream. 

The Veteran denied any recurrent urinary tract infections, renal colic, bladder stones, acute nephritis, dialysis, hospitalizations for the urinary tract, and neoplasm of the urinary tract. He also denied any dysuria, hesitancy, and incontinence. He denied the use of diet therapy and medications. He reported he urinated once per hour during the day and night. The diagnosis was status post pelvic fracture with urethral injury and status post urethroplasty in 1987.

In a July 2008 VA urology note, the Veteran reported he was not catheterizing himself twice per week, but he was voiding without difficulty.

A February 2009 VA treatment note documented the Veteran's complaints of intermittent pain on urination. The Veteran reported that it hurt too much to catheterize himself to keep his urethral stricture open.

During an April 2009 VA treatment, the Veteran denied urgency, frequency, nocturia, and dysuria genitourinary symptoms.

In a January 2009 VA urology treatment note, the Veteran reported he was voiding without difficulty, but he noted splitting and occasional spraying of his urine stream. The examining urologist opined that the splitting and spraying of the Veteran's urine stream suggested a stricture recurrence.

During a March 2010 DRO hearing, the Veteran testified that it hurt when he urinated and he described a burning pain. He reported that he had to urinate approximately every hour or so during the night, and he stated that his urine stream split and dropped. He denied the use of any type of absorbent pads or diapers.


During an April 2010 VA genitourinary examination, the Veteran did not report any dysuria or hesitancy. He denied urinary incontinence, hematuria, renal or bladder stones, and urinary tract malignancy. He related that he urinated approximately once per hour. The examiner noted the Veteran's previous urethral fracture and subsequent dilations were stable. The examiner also acknowledged the Veteran's reports of splitting in his urinary stream, but indicated that the disorder did not prevent him from working.

Voiding dysfunction warrants a 20 percent rating where there is required use of absorbent materials which must be changed less than two times per day. 38 C.F.R. § 4115a, Diagnostic Code 7518. The Veteran denied the use absorbent materials during the March 2010 DRO hearing. The criteria for a compensable rating for a voiding dysfunction have not been met at any point during the appellate period. 

The Board has evaluated whether the application of any other Diagnostic Code might be appropriate and avail the Veteran of a higher rating. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet.App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).

The rating criteria for obstructive voiding under the General Rating Schedule for Genitourinary System Dysfunctions is both applicable to the Veteran's disability and entitles him to a higher rating. Under the rating criteria for obstructed voiding, the evidence supports a rating of 30 percent. A 30 percent rating is warranted where there is evidence of urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4115a. The Veteran complained of a slow and weak urine stream throughout the appellate period. In January 2009, a VA urologist opined that urine splitting and spraying suggested a stricture recurrence. In May 2008, he was instructed to dilate the stricture at home for two weeks, and following the two week period, to keep his stricture patent with in-and-out catheterization. 


For these reasons, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent for obstructed voiding are met for the entire rating period. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.115a.

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. See Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Id. 




There is no evidence that the Veteran's urethral disability is of such a severity that the schedular criteria are inadequate. Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted.

Right Clavicle

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided. 38 C.F.R. § 4.14.




The Veteran's right clavicle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula, and under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, for arthritis due to trauma. 

Under Diagnostic Code 5203, a 10 percent rating is appropriate for nonunion without loose movement or malunion; and a 20 percent rating is warranted when there is dislocation of, or nonunion with loose movement of, the clavicle or scapula. Under this Code, the disability also may be rated on impairment of function of a contiguous joint. 

Diagnostic Code 5010 notes that arthritis due to trauma is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis. Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Id. 

During a May 2008 VA joints examination, the Veteran complained that his right shoulder ached. On examination, the clavicle appeared to be in the proper position with a minimal bulge at the distal end where it was previously fractured. Right shoulder range of motion was recorded as follows: forward flexion from 0 to 142 degrees, and from 0 to 146 degrees after repetitive motion; abduction from 0 to 130 degrees, and from 0 to 120 degrees after repetitive motion; external rotation from 0 to 74 degrees; and internal rotation from 0 to 54 degrees. There was no change in external and internal rotation after repetitive use. No specific objective pain was noted. X-ray of the right shoulder demonstrated degenerative changes in the right acromioclavicular (AC) joint; otherwise, no abnormalities were found. The diagnosis was status post fracture of the right clavicle with traumatic arthritis of the right AC joint. The examiner noted no instability and reported that he or she was unable to estimate function in a flare-up without undue speculation.

During a March 2010 DRO hearing, the Veteran testified that he did not have full range of motion in his shoulder and he was unable to raise his arm all the way up. He reported that he was limited in certain movements and his shoulder began to hurt when he tried to exercise.

During a March 2010 VA joints examination, the Veteran reported that when he turned his neck, he had pain over his right trapezius area over his shoulder. On physical examination, there was no muscle loss or atrophy in the right shoulder and there was no tenderness in the area of the AC joint. Range of motion testing for the right shoulder revealed forward flexion from 0 to 116 degrees, and 0 to 134 degrees after repetitive motion; abduction from 0 to 104 degrees, and 0 to 110 degrees after repetitive motion; external rotation 0 to 80 degrees, and 0 to 78 degrees after repetitive motion; and internal rotation from 0 to 24 degrees, and from 0 to 46 degrees after repetitive motion. No objective signs of pain were noted. An X-ray of the right shoulder revealed degenerative changes in the right AC joint. The diagnosis was fracture of the right clavicle with traumatic arthritis of the acromioclavicular joint.

Under Diagnostic Code 5203, a 10 percent rating is assigned for nonunion or malunion of the clavicle. There is no medical or lay evidence that suggests nonunion or malunion of the right clavicle. A May 2008 VA examination revealed the Veteran's clavicle was in the proper position. Therefore, a compensable rating under Diagnostic Code 5203 is not appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board has evaluated whether the application of any other Diagnostic Code might be appropriate and avail the Veteran of a higher rating. Under Diagnostic Code 5203, a clavicle disability may also be rated on impairment of a contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5201 provides disability ratings for limitation of motion of the shoulder. Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. Under Diagnostic Code 5201, a 20 percent rating is appropriate where motion of the arm is limited at shoulder level. A 30 percent rating is warranted where motion of the major (dominant) arm is limited to midway between the side and shoulder level. A 40 percent rating is assigned where motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

During the May 2008 VA joints examination, the Veteran demonstrated forward flexion of the right shoulder from 0 to 142 degrees, and from 0 to 146 degrees after repetitive motion; and shoulder abduction from 0 to 130 degrees, and from 0 to 120 degrees after repetitive motion. During a March 2010 VA joints examination, he demonstrated forward flexion from 0 to 116 degrees, and from 0 to 134 degrees after repetitive motion; and shoulder abduction from 0 to 104 degrees, and 0 to 110 degrees after repetitive motion. 

According to 38 C.F.R. § 4.71, Plate I, shoulder abduction to 90 degrees equates to limitation of motion at the shoulder level. As the medical evidence of record shows evidence that the Veteran had shoulder abduction over 90 degrees, or motion over the shoulder level, he does not warrant a 20 percent rating under Diagnostic Code 5201. To warrant a compensable rating under this Code, the medical evidence must reflect limitation of motion of the arm to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. There is no medical or lay evidence to suggest that the Veteran experiences this level of impairment of the right shoulder.

Although there is evidence of degenerative arthritis affecting the right AC joint, under Diagnostic Code 5003, a 10 percent rating is warranted where limitation of motion of the joint involved is noncompensable under the appropriate Diagnostic Code; or where X-ray evidence shows involvement of two or more major joints or two or more minor joint groups. Range of motion testing shows some limitation of motion of the right shoulder which is noncompensable under Diagnostic Code 5201. 38 C.F.R. § 4.71a, Diagnostic Code 5201. However, under Diagnostic Code 5003 for entitlement to a 10 percent rating, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As the medical evidence of record does not show evidence of ankylosis of the scapulohumeral articulation, flail joint, or fibrous union of the humerus, neither Code 5200 or Code 5202 is applicable to the Veteran's shoulder disability.

The Veteran has complained of aching in his right shoulder and he is competent to report his symptoms to VA. Under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59. Although the Board finds his reports of aching credible, the May 2008 and March 2010 VA examiners found no objective signs of pain were noted on range of motion testing of the joint. Repetition of motion did not result in any increased pain or decreased range of motion that would entitle him to a higher rating. See DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). As such, there is no basis for assigning an increased rating.

Since the Veteran reported that his right shoulder disability causes him pain and discomfort during his daily activities and prevents him from performing aspects of his former employment as a warehouse machine operator, the Board has also reviewed the evidence to determine whether this matter should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration. However, the record does not show that during the appeal period, the Veteran's right shoulder disability required frequent hospitalization, caused marked (italics added for emphasis) interference with employment, or involved other symptoms of like gravity. See 38 C.F.R. § 3.321. Although he stated that his job involved wrapping pallets and lifting objects, he did not indicate that this was a major function of his job or that he missed a significant amount of work due to this disability. The schedular rating takes into account that a disability will produce some degree of interference with employment, but the Veteran has not provided any information or documentation to suggest that the right shoulder disability, by itself, is so exceptional or unusual as to render the schedular evaluation inadequate.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet.App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. When comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal is contemplated by the rating schedule. Therefore, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Under these circumstances, referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet.App. 111 (2008).

Adjustment Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). Id.

The Veteran's adjustment disorder with depressed mood is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9440, for chronic adjustment disorder. A noncompensable rating is appropriate where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. Id.

A 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. Id.




A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. 

A 100 percent rating is appropriate if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

During a May 2008 VA mental disorders examination, the Veteran reported he was "always down." He reported isolation from others, an absence of friends, and no participation in social activities. He noted that he spent most of his time at home, alone, watching television, reading his Bible, or walking for exercise. He stated that he did not go to church because he did not like crowds, and he reported that he did not have any interaction with his family. He indicated that he had never been hospitalized, seen a mental health provider, or been prescribed medication for psychiatric symptoms. He denied suicidal ideation, homicidal ideation, and hallucinations. The Veteran reported that he was fired from his job the previous month. He worked there for nine years. He indicated that he was very upset about the way he was treated at work and he refused to do certain assignments which he felt were not within his responsibility. However, he denied a history of interpersonal conflicts, frequent reprimands, or missed time from work due to mental illness.

Mental status examination revealed the Veteran's sensorium was intact and he was alert and oriented to person, place, time, and situation. He was neatly groomed and he was cooperative and attentive throughout the examination. He demonstrated a nervous movement of his legs intermittently and he maintained poor eye contact. Affect was restricted and he had slow, but coherent speech with few spontaneous words. His thought processes and content were goal-directed and organized, and his memory was grossly intact. He had fair insight and appeared to be able to protect himself from common dangers. The diagnosis was adjustment disorder with depressed mood. A GAF score of 60 was assigned.

During March 2009 VA outpatient mental health treatment, the Veteran presented as alert and oriented to person, place, time, and situation. He had a blunted mood and affect. He was casually dressed and groomed. He was cooperative during the interview, but not very spontaneous in answering questions. He expressed his thoughts without evidence of looseness of associations, ideas of reference, or flight of ideas. Memory and concentration were intact. Judgment and insight were fair. The Veteran acknowledged he felt depressed for years. He rated his mood as a one on a one to ten scale, with ten being high. He reported isolation and he indicated that he did not socialize with others. He indicated that he went to the park daily to read his Bible. He lived at home with his mother, sister, and sometimes a brother, but he related that he stayed in his room and had little conversation with his family. He reported he slept approximately four hours per night and napped during the day. The Veteran denied medication for depression. He reported he had been unemployed since April 2008. He indicated that he was terminated because his employer was "out to get him." The diagnosis was adjustment disorder with chronic depressed mood, and a GAF score of 60 was assigned.


In a May 2009 VA outpatient mental health treatment note, the Veteran reported that he began medications as prescribed by his primary care provider. The Veteran indicated his mood and other symptoms were "a little better," but he provided no specific improvements. He was pleasant and cooperative, but the examiner noted he was slightly guarded and he had a lack of spontaneous speech at times. He was alert and oriented to person, place, time, and situation. His mood and affect were blunted, and judgment and insight were adequate. He was groomed and casually dressed. The examiner reported that the Veteran was clinically stable without suicidal or homicidal ideations, plan, or psychosis. The diagnosis was adjustment disorder with depressed mood, and a GAF score of 62 was assigned.

During the March 2010 DRO hearing, the Veteran testified that he rarely left his home. He indicated that when he was around a crowd of people, he began sweating and his heart beat faster. He reported he was angry all of the time. He indicated that he stopped taking his prescribed antidepressants because of the way they made him feel. He also acknowledged suicidal thoughts.

During a March 2010 VA mental disorders examination, the Veteran reported he was depressed and angry. He acknowledged auditory and visual hallucinations, specifically that he heard his name being called and he saw yellow eyes in his closet. He indicated that he had memory impairment and he tended to "forget a lot." He reported that when he woke, he was unable to move for 10 to 15 minutes and he felt restrained by "a presence." He acknowledged "panicky" feelings around crowds with increased heart rate and sweating. He related that he tended to isolate himself from others. He also acknowledged occasional suicidal ideation. 

The Veteran reported that he had been unemployed since 2008 and he was not looking for a job. He related that his mental health neither resulted in his unemployment nor necessitated any time off from work. He related that when he was employed, he was always arguing. The Veteran reported his daily activities included watching television and reading. He indicated that he had no hobbies. He noted that he was able to drive, shop, do chores, and he was independent in his activities of daily living. The examiner noted that the Veteran's mental health impairments on his employment were mild, and his irritability and social withdrawal mildly impacted his social functioning. 

On mental status examination, the Veteran's appearance was normal. He was well dressed and groomed, and his behavior was within normal limits. The Veteran's sensorium was clear and he was cooperative during the interview. Communication was intact and speech was normal in speed and amount. Psychomotor activity was within normal limits. He maintained reduced eye contact. Mood and affect were within normal limits. Thought processes were linear and thought content was unremarkable. There was no evidence of suicidal ideation or evidence of psychosis on interview. Memory and judgment were intact and insight was reduced. Cognitive function was grossly normal. The diagnosis was adjustment disorder with depressed mood, and a GAF score of 70 was assigned.

The factual and medical evidence of record approximates findings consistent with a 50 percent rating under the General Rating Formula for Mental Disorders from April 14, 2008 to March 9, 2010, and a 70 percent rating beginning March 10, 2010. 38 C.F.R. § 4.130, Diagnostic Code 9440.

The symptoms from April 2008, the date of the Veteran's increased rating claim, to March 2010 warrant a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9440. A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

The assigned GAF scores which ranged from 60 to 62 from April 2008 to March 2010 reflect mild to moderate symptoms. A GAF score of 60 represents moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational or school function (such as few friends, conflicts with peers or coworkers). The assigned GAF scores are in accord with the findings on examination in May 2008 and May 2009.

From April 2008 to March 2010, the Veteran reported social isolation, an absence of friends, and no participation in social activities. Mental status examination revealed slow speech with few spontaneous words during a May 2008 VA mental disorders examination. During March 2009 VA outpatient treatment, the Veteran rated his mood as a one on a one to ten scale, with ten being high. A higher rating of 70 or 100 percent from April 2008 to March 2010 is not appropriate because the Veteran denied suicidal ideation, homicidal ideation, and hallucinations during this time period. Additionally, a May 2009 VA examiner noted the Veteran was "clinically stable" at that time.

However, a 70 percent rating is appropriate from March 10, 2010, the date of the DRO hearing. A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. 

At the March 2010 hearing, the Veteran acknowledged suicidal thoughts. During the March 2010 VA examination, he reported auditory and visual hallucinations and occasional suicidal ideation. He also reported panic attacks and impaired memory. The VA examiner assigned a GAF score of 70, suggesting that the Veteran had some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy or theft within the household), but he generally functioned pretty well with some meaningful personal relationships; however the assigned GAF score is not in accord with the Veteran's reported symptomatology during the March 2010 hearing and VA examination. 

Although the Veteran reported auditory and visual hallucinations during the March 2010 VA examination, he does not warrant a 100 percent rating for chronic adjustment disorder under Diagnostic Code 9440. The March 2010 examiner found no evidence of psychosis upon interview of the Veteran and the Veteran's reported symptomatology did not meet the level of disability contemplated by a total disability rating for chronic adjustment disorder. The Veteran acknowledged that he was able to drive, shop, do chores, and that he was independent in his activities of daily living. Therefore, a complete disability rating is not warranted.

For these reasons, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for chronic adjustment disorder are met for the period from April 14, 2008 to March 9, 2010, and a 70 percent rating beginning March 10, 2010. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.115a.

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1). 

In this case, there is no evidence that the Veteran's chronic adjustment disorder is of such a severity that the schedular criteria are inadequate. Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).

Left Wrist

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided. 38 C.F.R. § 4.14.

The Veteran's left wrist disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion of the wrist, and 38 C.F.R. § 4.71a, Diagnostic Code 5010, for arthritis due to trauma.

Under Diagnostic Code 5215, a 10 percent rating is assigned where palmar flexion is limited in line with the forearm, and where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5010 notes that arthritis due to trauma is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis. Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Id. 

During a May 2008 VA joints examination, the Veteran reported his left wrist felt stiff nearly all the time and ached when he used it. He related that when he lifted something heavy, he had increased pain. The Veteran reported that he worked as a machine warehouse operator wrapping pallets and his job required a lot of lifting. He indicated that he lost the job one month previously due to his inability to lift. However, in discussing his employment in other examinations, he reported he was fired and suggested his termination involved conflict with his employer.

On physical examination of the left wrist, the examiner noted a hard mass in the dorsal area on palpation. The X-ray did not reveal a specific mass. Range of motion measurements were dorsiflexion from 0 to 52 degrees, and from 0 to 58 degrees after repetitive motion; palmar flexion from 0 to 42 degrees, and from 0 to 48 degrees after repetitive motion; radial deviation from 0 to 18 degrees, and from 0 to 16 degrees after repetitive motion; and ulnar deviation from 0 to 44 degrees, and from 0 to 36 degrees after repetitive motion. There was slight objective pain with dorsiflexion and ulnar deviation. The diagnosis was status post fracture, left wrist.

During the March 2010 DRO hearing, the Veteran testified that his left wrist was in constant pain and he was unable to lift with it.

During a March 2010 VA joints examination, the Veteran reported that he had constant left wrist pain. He indicated that he was unsure if his pain was worse with movement. He denied flare-ups of the wrist pain. Range of motion measurements included dorsiflexion from 0 to 46 degrees, and from 0 to 50 degrees after repetitive motion; palmar flexion from 0 to 30 degrees, and from 0 to 38 degrees after repetitive motion; radial deviation from 0 to 10 degrees, and from 0 to 16 degrees after repetitive motion; and ulnar deviation from 0 to 20 degrees, and from 0 to 32 degrees after repetitive motion. There was subjective pain with movement of radial deviation. No other signs of pain were noted. An X-ray of the left wrist revealed a normal study. The diagnosis was residuals of a fracture of the left wrist.

The examiner opined that the Veteran's left wrist prevented him from doing "severe" manual labor. He noted the Veteran could pick up as much as 10 pounds. He opined that the Veteran could maintain sedentary work and very light manual labor, but he was unable to do work with repetitive motion or work on an assembly line due to his left wrist disability.

Under Diagnostic Code 5215, a 10 percent rating is assigned where palmar flexion is limited in line with the forearm, and where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215. During a May 2008 VA joints examination, the Veteran demonstrated palmar flexion from 0 to 42 degrees, and from 0 to 48 degrees after repetitive motion; and dorsiflexion from 0 to 52 degrees, and from 0 to 58 degrees after repetitive motion. During a March 2010 VA joints examination, the Veteran demonstrated palmar flexion from 0 to 30 degrees, and from 0 to 38 degrees after repetitive motion; and dorsiflexion from 0 to 46 degrees, and from 0 to 50 degrees after repetitive motion. There is no medical or lay evidence to suggest that the Veteran experiences the level of impairment necessary to warrant a compensable rating based upon limitation of motion of the left wrist. 

In November 2009, the RO granted the Veteran an increased rating of 10 percent for his left wrist disability. He was assigned a compensable rating based upon X-ray evidence dated in July 1995 which showed mild degenerative changes of the wrist. However, a March 2010 X-ray revealed a normal left wrist. During the appellate period, there was no X-ray evidence of degenerative arthritis which would warrant a compensable rating under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

There is also no evidence of ankylosis of the left wrist. Therefore, Diagnostic Code 5214 is inapplicable. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Veteran has complained of stiffness and aching in his left wrist and he is competent to report his symptoms to VA. Under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59. The May 2008 and March 2010 VA examiners found slight objective signs of pain on range of motion testing of the joint. The disorder therefore warrants a 10 percent rating. See DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

Since the Veteran reported that his left wrist disability causes him pain and discomfort during his daily activities and prevents him from performing aspects of his former employment as a warehouse machine operator, the Board has also reviewed the evidence to determine whether this matter should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration. The record does not show that, during the appeal period, the Veteran's right shoulder disability required frequent hospitalization, caused marked (italics added for emphasis) interference with employment, or involved other symptoms of like gravity. See 38 C.F.R. § 3.321. 

Although he stated that his job involved wrapping pallets and lifting objects, he did not indicate that this was a major function of his job or that he missed a significant amount of work due to this disability. The schedular rating takes into account that a disability will produce some degree of interference with employment, but the Veteran has not provided any information or documentation to suggest that the right shoulder disability, by itself, is so exceptional or unusual as to render the schedular evaluation inadequate.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet.App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. When comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal is contemplated by the rating schedule. Therefore, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Under these circumstances, referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet.App. 111 (2008).

Folliculitis

The Veteran's folliculitis is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema. A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas was affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. Id.

A 30 percent rating is appropriate where 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas was affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but no constantly, during the past 12-month period. Id.

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas were affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. Id.

During a May 2008 VA skin diseases examination, the Veteran reported he had small bumps on the back of his head at the hair line. He indicated that the bumps would heal and become active again after he had his hair cut. He denied any treatment for the skin disorder. He denied any flare-ups of the disorder, and stated that he lost hair in the area, but denied any other problem associated with the skin disorder. He stated that the bumps were limited to the back of his head and did not involve his face and neck. He denied any progression of the problem, but noted it was constant. Physical examination revealed a bald area measuring four inches by two inches on the mid posterior neck above the hair line. The skin was smooth with a few small papules. There was a hypertrophic scar at the superior center of the area measuring two inches by one inch. The texture of the scar was smooth as compared to the surrounding skin. The scar was hyperpigmented, smooth, flat, and stable. There was no adherence to underlying tissue. There was no ulceration or disfigurement, and no pain or sensitivity. The scar did not present any limitation of motion. There were no active lesions. There was no inflammation or hyperpigmentation. The hair was clean with no flaking. The hair was evenly distributed except for the area on the posterior neck. The skin was moist and dry. The affected area was less than one percent of the total exposed area and there was less than one percent total body surface affected. The diagnosis was folliculitis.

During the March 2010 DRO hearing, the Veteran testified that the rash on the base of his scalp itched constantly. He reported that a VA dermatologist gave him sulphate soap in the past, but it made his scalp itch more. The Veteran indicated the skin disorder was intermittent. He reported that when it was active, it covered the back of his scalp; and when the skin disorder was inactive, it was present in a certain area for approximately three months. He noted that his skin disorder worsened in the summer months.

During a March 2010 VA skin diseases examination, the Veteran reported he lost hair in the back of his head at the hair line, but denied any other problems associated with his skin disorder. He stated that the bumps were limited to the back of his head and did not involve his face and neck. He denied seeking treatment for the skin disorder. He denied any progression of the problem, but indicated that it was constant. The Veteran reported he was an unemployed warehouse machine operator and he did not have a problem in performing his duties as a result of his skin disorder. 

On physical examination, there was a single papule on the posterior neck measuring less than 1/10th of a centimeter. The remainder of the skin was smooth and without additional papules. The area was normally pigmented and there was no inflammation. The hair was clean with no flaking, and the hair was evenly distributed. The skin was moist and dry. The afffected area was less than one percent of the exposed area and less than 1 percent of the Veteran's total body surface was affected. The diagnosis was folliculitis.

A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas was affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. There is no medical or lay evidence to suggest that the Veteran experiences the level of impairment necessary to warrant a compensable rating based upon dermatitis or eczema. During the May 2008 VA skin examination, the examiner noted a bald area on the back of the Veteran's head measuring four by two inches. The May 2008 and March 2010 VA examiners opined that the exposed area was less than one percent of the exposed area was affected, and less than one percent of the entire body was affected. Therefore, a compensable rating under Diagnostic Code 7806 is not warranted. Id.

The VA examiners noted the existence of a two by one inch hypertrophic scar in the center of the area affected by folliculitis. Under 38 C.F.R. § 4.118, Diagnostic Code 7800, which evaluates burn scar(s) of the head, face, or neck; scar(s) of the head, face or neck due to other causes; or other disfigurement of the head, face, or neck, a 10 percent rating is warranted where there is one characteristic of disfigurement. Id.

A 30 percent rating is appropriate where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with two or three characteristics of disfigurement. Id.

A 50 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five or more characteristics of disfigurement. Id.

An 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id.

Note (1) of Diagnostic Code 7800 indicates that the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters in length); (2) scar at least one-quarter inch (0.6 centimeter) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). Id.

During the May 2008 VA skin examination, the examiner noted the two by one inch hypertrophic scar in the center of the four by two inch area affected by folliculitis on the back of the Veteran's head. The scar was at least one-quarter inch wide at the widest part, therefore and with resolution of the benefit of the doubt in the Veteran's favor, it met one characteristic of disfigurement under 38 C.F.R. § 4.118. Under Diagnostic Code 7800, a scar with one characteristic of disfigurement warrants a 10 percent rating.

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1). 

In this case, there is no evidence that the Veteran's folliculitis and accompanying scar is of such a severity that the schedular criteria are inadequate. Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A rating of 30 percent for a urethral stricture is granted.

Entitlement to a compensable rating for the residuals of a fractured right clavicle is denied.

For the period from April 14, 2008 to March 9, 2010, a rating of 50 percent for an adjustment disorder with depressed mood is granted.

Beginning March 10, 2010, a rating of 70 percent for an adjustment disorder with depressed mood is granted.

Entitlement to a rating in excess of 10 percent for the residuals of a fractured left wrist is denied.

A 10 percent rating for a hypertrophic scar in the area affected by folliculitis at the base of the scalp is granted.


REMAND

The Veteran contends that his residuals of a fractured pelvis disability warrants a compensable rating. His pelvis disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5251, for limitation of extension of the thigh. Under Diagnostic Code 5251, a 10 percent rating is assigned for limitation of extension of the thigh to 5 degrees. Id.

In a March 2010 VA joints examination report, the examiner noted that he or she did not review the claims file. During the examination, the Veteran indicated that he had constant pain in his left sacral area due to his fractured pelvis. He reported lifting heavy items and walking for 15 minutes increased the pain. He acknowledged flare-ups when he lifted or pushed something heavy. He stated that the flare-ups of pain in his pelvic area continued for four to five hours and returned every one to two weeks. On physical examination, the Veteran's gait was normal and the pelvic area showed no instability. The diagnosis was fractured pelvis. The examiner noted he was unable to estimate function during a flare-up without undue speculation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The March 2010 VA joints examination is not adequate to determine the Veteran's current level of disability. There were no range of motion measurements included in the report and the examiner did not provide a rationale for his opinion that he was unable to estimate functional impairment during a flare-up. 

As to impotence, the Veteran's disorder is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 as penis deformity with loss of erectile function. However, there is presently no evidence of record to indicate whether the Veteran has both a deformity of the penis with said loss of erectile function. A VA examination will therefore be conducted. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any outstanding VA treatment records from the Nashville and Augusta VA Medical Centers. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file pertaining to pelvic and impotence/penis symptoms. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of VA joints examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any reports generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected pelvic disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.

THE EXAMINERS MUST RESPOND TO THE FOLLOWING INQUIRIES:

a. DOES THE VETERAN HAVE LIMITATION OF EXTENSION OF EITHER THIGH TO 5 DEGREES?

b. DOES REPETITION OF MOTION RESULT IN ANY INCREASED PAIN OR DECREASED RANGE OF MOTION?

c. ARE THERE ANY FUNCTIONAL IMPAIRMENTS DURING FLARE-UPS OF PELVIC PAIN?

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* A May 2008 VA joints examination, in which the examiner noted a pelvic compression test was normal;

* A May 2008 VA bones examination, which included range of motion measurements for the Veteran's right hip;

* The Veteran's testimony during a March 2010 DRO hearing; and 

* A March 2010 VA joints examination report.

3. The RO/AMC will cause the Veteran's claims folder and a copy of this remand, to be returned to the VA examiner who conducted the April 2010 genitourinary examination. If that examiner is unavailable or no longer employed by VA, the Veteran will be afforded a new genitourinary examination. The examiner will report as to whether the Veteran has a penis deformity and loss of erectile power. 

4. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. The RO/AMC must then readjudicate the claims of entitlement to a compensable rating for the residuals of a fractured pelvis, and for a compensable rating for impotence due to a fractured pelvis, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claim for a compensable rating for the residuals of a fractured pelvis. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


